Citation Nr: 1115122
Decision Date: 04/18/11	Archive Date: 06/14/11

Citation Nr: 1115122	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-20 358	)	DATE APR 18 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for flat feet.

2.  Entitlement to a rating in excess of 10 percent for arterial hypertension.

3.  Entitlement to a rating in excess of 30 percent prior to October 14, 2008 and to a rating in excess of 50 percent thereafter for anxiety reaction.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an effective date prior to January 12, 1999 for the grant of service connection for arterial hypertension.

6.  Entitlement to an effective date prior to October 14, 2008 for the grant of a 50 percent rating for anxiety reaction.

7.  Whether clear and unmistakable error (CUE) exists in a February 14, 1977 rating action which denied service connection for flat feet. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing at the RO in September 2008.

The issues on appeal were originally before the Board in January 2009 when all the issues, with the exception of the increased rating claim for the anxiety disorder, an effective date prior to October 14, 2008 for the grant of a 50 percent rating for anxiety reaction, and TDIU, were denied.  The increased rating anxiety claim was remanded.  The Veteran requested that the Board vacate the January 2009 decision which denied the claims due to a failure of the Board to allow the Veteran's representative to review the file and submit written argument prior to the final decision.  In May 2007, the undersigned granted the Veteran's request and vacated the January 2009 denials and directed that a new decision be issued.  Written argument pertaining to the claims was received from the representative in January 2011.  Although the Board's January 2009 decision was vacated solely because the represented was not afforded the opportunity to review the file and submit written argument after the September 2008 Board hearing, the representative noted in January 2111 that all pertinent arguments to support those issues had been submitted in August 2008.

The issues of entitlement to a rating in excess of 30 percent prior to October 14, 2008 and entitlement to a rating in excess of 50 percent thereafter for anxiety reaction, entitlement to an effective date prior to October 14, 2008 for the grant of a 50 percent rating for anxiety reaction and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the Veteran if any further action is required on his part.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).    

In January 2009, the Board issued a decision denying the Veteran's claims.  In February 2009, the Veteran's representative filed a motion to vacate the Board's January 2009 decision because the claims file was not forwarded to the Veteran's representative for review prior to the Board decision in accordance with the terms of a settlement agreement between the Veteran's representative and VA.  In light of the agreement, the Board finds the January 2009 decision must be vacated.  

Accordingly, the January 26, 2009 Board decision addressing the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for flat feet, entitlement to a rating in excess of 10 percent for arterial hypertension, entitlement to an effective date prior to January 12, 1999 for the grant of service connection for arterial hypertension, and the issue of whether clear and unmistakable error (CUE) exists in a February 14, 1977 rating action which denied service connection for flat feet is vacated.


FINDINGS OF FACT

1.  A February 1977 rating decision denied service connection for flat feet; the Veteran did not appeal this determination which is final.

2.  In April 2007, the Veteran sought to reopen the claim of entitlement to service connection for flat feet.

3.  The evidence received subsequent to the February 1977 rating decision which denied service connection for flat feet is either duplicative of evidence previously submitted or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.

4.  The service-connected hypertension is manifested by systolic blood pressure readings as high as 167 and diastolic blood pressure readings as high 108 with continuous medication for control; there are no objective findings of diastolic pressure of 110 or more or systolic pressure of 200 or more.  

5.  An April 1996 Board decision denying service connection for hypertension is final.

6.  On January 12, 1999, the Veteran submitted a document which has been construed as a request to reopen the claim of entitlement to service connection for hypertension.

7.  Also, on January 12, 1999, the Veteran submitted private medical evidence documenting the presence of hypertension within one year of the Veteran's discharge, as early as January 22, 1977; the date of January 22, 1977, is the date entitlement arose for the hypertension claim.

8.  The February 14, 1977 rating decision which denied service connection for flat feet was supported by the evidence then of record and the law in effect at that time.

9.  To the extent error was committed in the February 14, 1977 rating decision which denied service connection for flat feet, the record does not reflect that the outcome would have been different but for such error.


CONCLUSIONS OF LAW

1.  The February 1977 rating decision that denied service connection for flat feet is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the February 1977 rating decision that denied service connection for flat feet is not new and material and the claim for that benefit has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for a disability evaluation in excess of 10 percent for arterial hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2010).

4.  The criteria for assignment of an effective date prior to January 12, 1999 for the grant of service connection for arterial hypertension have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2010).

5.  The February 14, 1977 rating decision's denial of service connection for flat feet was not the product of CUE.  38 C.F.R. § 3.105 (2010); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran was provided with notification which complies with the requirements of the VCAA via correspondence dated in November 2004, March 2006, October 2006, May 2007 and May 2008.

In this case, the RO's decisions came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decisions on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veteran's Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to notify a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided with notification which complies with Dingess via correspondence dated in March 2006.

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Veteran was provided with notification which complies with Kent via correspondence dated in May 2007.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

As to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  With regard to the earlier effective date claim, the Board notes the decision is to be based upon the evidence that was already in the claims file at the time the Veteran submitted his claim.  VA did not provide the Veteran with an examination in connection with his claim for an earlier effective date, as it would not warrant an examination.  See 38 U.S.C.A. § 5103A(d)(2).  Specifically, a claim for an earlier effective date does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C); see also 38 C.F.R. §3.159(c)(4)(A) - (C).  

With respect to the new and material evidence claim, as set out below, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for flat feet.  Based on such a fact pattern, the Board finds that a VA examination is not required.  

With respect to the increased rating for hypertension claim, the Board finds the evidence of record is sufficient to rate the disability on appeal without requiring a VA examination.  Associated with the claims file are numerous clinical records taken at various times during the appeal period which include blood pressure readings.  The hypertension claim is rated on the blood pressure readings.  

With respect to the Veteran's CUE claim, the Court has held that the aforementioned duties to assist and to notify do not apply to claims of CUE in prior Board decisions or in prior rating decisions.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issues on appeal decided herein.  In a December 2009 statement, the Veteran reported that he did not have any additional evidence to submit in support of his claims.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for flat feet.

A February 1977 rating decision denied service connection for flat feet.  It was noted that there were complaints of flat feet in service.  The claim was denied as it was determined that flat feet was a congenital or developmental abnormality and not a disability under the law.  The Veteran was informed of the February 1977 rating decision via correspondence dated in the same month.  The Veteran subsequently submitted a document which was construed as a notice of disagreement with the February 1977 rating decision.  In an August 1983 decision, the RO determined that the Veteran had not filed a timely appeal for the denial of service connection for flat feet.  The Veteran appealed this denial.  In February 1986, the Board upheld the determination that the Veteran had not filed a timely appeal with the February 1977 rating decision which denied service connection for flat feet.  The February 1977 rating decision which denied service connection for flat feet is final.

In April 2007, the Veteran submitted a statement which was construed as a request to reopen the claim of entitlement to service connection for flat feet.

When a claim is the subject of a prior final denial, it may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  Prior unappealed decisions of the RO are final.  38 U.S.C.A. § 7105.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  Effective from August 29, 2001, the regulations defining "new and material evidence" were revised and clarify the types of assistance the VA will provide to a claimant attempting to reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These specific provisions are applicable only to claims filed on or after August 29, 2001.  As the appellant filed his claim seeking to reopen in April 2007, the Board has applied the revised provisions.

Under the revised regulation, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the February 1977 rating decision is presumed credible for the purposes of reopening the claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1977 rating decision which denied service connection for flat feet consists of the service treatment records and a report of a November 1976 VA examination.

The service treatment records reveal that no pertinent abnormalities were noted on the report of the entrance examination which was conducted in September 1973. Clinical evaluation of all systems was determined to be normal at that time.  The Veteran denied having or ever having had foot trouble on a Report of Medical History he completed in September 1973.  In December 1975, the Veteran complained of an injury to his feet, especially the left, which had been present for three days.  In January 1976, the Veteran complained of foot pain without a history of injury.  The assessment was question falling arches.  In March 1976, the Veteran complained of intolerable foot pain due to flat feet.  The assessment was pes planus.  One of the records reveals the Veteran reported the pain had been present for two and a half years.  In July 1976, the Veteran complained of persistent, bilateral foot pain.  The assessment was pes planus.  The Veteran was put on physical profile as a result of pes planus in March 1976 and July 1976.  The Veteran denied having or ever having had foot trouble on a Report of Medical History he completed in August 1976.  No pertinent abnormalities were noted on the report of the separation examination which was conducted in August 1976.

The report of a November 1976 VA examination indicated the Veteran reported he had been issued arch supports for flat feet while on active duty.  No other complaints were recorded regarding the Veteran's feet.  Physical examination revealed pes planus which appeared to the examiner to be a congenital condition.  The pertinent diagnosis was pes planus, type II, which was bilateral and congenital.  An X-ray was interpreted as revealing mild pes planus deformity.

The RO's February 1977 decision denying service connection for flat feet was based on the fact that, while there were complaints of foot problems during active duty, the November 1976 VA examination determined that the Veteran's foot disorder was a congenital or developmental abnormality.  Congenital or developmental abnormalities are not a disability under the law.  Congenital or developmental defects are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9.

The evidence added to the record subsequent to the February 1977 rating decision which denied service connection for flat feet consists of duplicates of some service treatment records, VA medical records, written statements from the Veteran and his representative and also testimony provided at a September 2008 hearing conducted by the undersigned.

In a June 1990 statement, the Veteran's representative wrote that the Veteran had been put on physical profile for pes planus in 1976.

A May 2000 VA clinical record indicates the Veteran complained of bilateral foot pain which had been present for one year and had increased in intensity in the last two weeks.

A May 2000 VA record indicates that the Veteran was treated in the emergency room.  The diagnosis at that time was bilateral foot pain.

A clinical record dated in October 2000 includes an assessment of pes planus.

In June 2001, the Veteran complained of pain in the right foot.  The assessments were tinea pedis and foot pain of an unknown etiology.

An August 2001 VA clinical record includes a pertinent assessment of pes planus.

A January 2002 clinical record includes an assessment of pes planus.

In September 2005, the Veteran reported that his feet continued to feel like they were burning and he also experienced pain shooting down his legs to his feet and especially his toes.  Another record dated the same month indicates the Veteran complained of foot pain.

In October 2005, the Veteran complained of foot pain.  It was noted that he had a history of bone spurs and flat feet.  The pertinent impression was foot pain.

In January 2006, it was noted that the Veteran had poorly controlled diabetes with neuropathy of both feet.  Another record dated the same month indicates the Veteran reported pains and burning in his feet of longstanding duration.

A June 2007 record references complaints of bilateral foot pain which had been present for some time.  The pertinent impression was bilateral foot pain.  Another clinical record dated the same month indicates that the Veteran reported constant, sharp foot pain.

In October 2007, the Veteran reported chronic bilateral foot pain which had been present for three to four years.  The assessment was that the Veteran had chronic bilateral foot pain which was most likely due to diabetic neuropathy and possible plantar fasciitis.  Another record dated the same month reveals the Veteran complained of a burning sensation in both feet.

In a December 2007 statement, the Veteran reported that he was seen on numerous occasions for problems with foot pain while on active duty.  He denied having flat feet prior to his entry into active duty.  He reported that he had had problems with his feet since leaving military service.

In June 2008, the Veteran's representative noted that the Veteran did not have problems with his feet until months after he entered active duty.  He also wrote that the Veteran continued to have problems with his feet at the present time.

The Veteran testified before the undersigned in September 2008 that he injured his feet during active duty when he slid off a utility pole.  The Veteran's spouse testified that the Veteran never had problems with his feet prior to active duty.  The Veteran testified that he did not have problems with his feet prior to his active duty service.  He injured his feet in the military.  During active duty, he had problems with swelling and pain and difficulty running.  He testified that he was issued arch supports but was unable to wear them as his feet were too painful.  He reported he was on limited duty for four months.

The Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for flat feet.

The service treatment records submitted after the February 1977 rating decision are not new and material as they were of record at the time of the prior final denial.

The VA treatment records are not new and material.  The records document current complaints of foot problems but do not indicate in any way that the foot problems were due to the Veteran's active duty service.  The Court has held that additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The statements from the Veteran and his representative as well as the testimony provided in September 2008 are not new and material.  The fact that the Veteran was found to be without defects at the time of the enlistment examination, had had foot problems while on active duty and complained of foot problems after discharge was of record at the time of the prior final denial.  To the extent that the Veteran, his spouse and the Veteran's representative have provided evidence which attempts to etiologically link currently existing flat feet to the Veteran's active duty service, the Board finds that they are not competent to do so.  As lay persons, they are not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  This evidence is not new and material.

The Board finds that the evidence added to the record subsequent to the February 1977 rating decision which denied service connection flat feet is either duplicative of evidence previously submitted or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for flat feet.



Entitlement to a rating in excess of 10 percent for arterial hypertension.

In January 2006, the Veteran submitted a claim of entitlement to an increased rating for arterial hypertension.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's service-connected hypertension has been rated by the RO as 10 percent disabling under the provisions of Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. § 4.104.  According to Diagnostic Code 7101, a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more, a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

Note (1) to Diagnostic Code 7101 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  

The competent evidence of record demonstrates that a rating in excess of 10 percent is not warranted at any time for the Veteran's service-connected arterial hypertension.  The blood pressure readings recorded during the pertinent time period demonstrate that the Veteran's diastolic pressure is not predominantly 110 or more nor is his systolic pressure predominantly 200 or more.  

The evidence in the claims files includes numerous results of blood pressure tests conducted during the pertinent time period.  

In January 2005, the Veteran's blood pressure was 138/78.

In July 2005, the Veteran's blood pressure was 138/88.  

In July 2005, the Veteran's blood pressure was 158/108, after 15 minutes it was 130/100 and after 30 minutes the blood pressure was 120/90.  

In August 2005, the Veteran's blood pressure was 134/96.

In September 2005, the Veteran's blood pressure was 120/90 and 140/90.

In October 2005, the Veteran's blood pressure was 124/82.

In November 2005, the Veteran's blood pressure was 136/88.  

In December 2005, the Veteran's blood pressure was 134/82.

In January 2006, the Veteran's blood pressure was 130/86.

In February 2006, the Veteran's blood pressure was 138/86.

A VA hypertension examination was conducted in March 2006.  At the time of the examination, the Veteran was on Lisinopril but the examiner also noted that the Veteran had not refilled the prescription since October 2005.  Blood pressure was recorded as being 144/90, 138/90 while sitting and 136/90 while reclining.  The pertinent diagnosis was hypertension.  The examiner determined that there was no evidence of congestive heart failure or hypertensive cardiovascular disease.  

In June 2006, the Veteran's blood pressure was 130/88.  

In September 2006, the Veteran's blood pressure was 130/98.  

In January 2007, the Veteran's blood pressure was 128/78.

In June 2007, the Veteran's blood pressure was 138/86 and 142/90.  

In July 2007, the Veteran's blood pressure was 167/84.

A VA hypertension examination was conducted in July 2007.  The examiner noted that his review of the medical evidence demonstrates that the Veteran's blood pressure was fairly well controlled.  Blood pressure was 140/88 in the right arm while sitting and 138/90 in the left arm while sitting.  Blood pressure was 142/92 in the left arm while standing.  The diagnosis was essential hypertension.  The examiner noted that the only finding of kidney/renal dysfunction was microalbuminuria which could be secondary to diabetes and/or to hypertension.  It was not possible to assign a degree of causality to either one without resort to speculation.  There were no significant findings related to kidney dysfunction.  

In October 2007, the Veteran's blood pressure was 148/101 and 138/88.  

In April 2008, the Veteran's blood pressure was 162/97.  It was noted that had uncontrolled hypertension.  He reported he wanted to be put back on hypertension medication.  He informed the clinician that he had been out of medication for several months.  

In June 2008, the Veteran's blood pressure was 160/100 and 132/90.  

In December 2008, the Veteran's blood pressure was recorded as 128/84.  

In June 2009, the Veteran's blood pressure was 132/86.  

In August 2009, the Veteran's blood pressure was 153/91.  

The evidence set out above demonstrates that the highest recorded diastolic pressure reading was 108 which was recorded in July 2005.  The majority of the diastolic blood pressure readings are in the 80's and 90's.  The highest recorded systolic pressure reading was 167 which was taken in July 2007.  The majority of the systolic pressure readings were in the 130's.  During the entire appeal period, neither the systolic nor the diastolic pressure reached the level required for assignment of a 20 percent evaluation and there was certainly no showing that the blood pressure was predominantly at the required level during the appeal period to warrant a 20 percent or more disability rating.  An increased rating is not warranted at any time during the appeal period.  

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hypertension is inadequate.  A comparison between the level of severity and symptomatology of the hypertension with the established criteria found in the rating schedule under the pertinent Diagnostic Code shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (blood pressure readings).

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his hypertension.  Indeed, it does not appear from the record that he has been hospitalized at all for hypertension during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture with regard to the hypertension.  

In short, there is nothing in the record to indicate that this service-connected hypertension causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to a rating in excess of 10 percent for the Veteran's service-connected hypertension.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


Entitlement to an effective date prior to January 12, 1999 for the grant of service connection for arterial hypertension.

In October 2004, the RO granted service connection for arterial hypertension and assigned a 10 percent evaluation effective from January 12, 1999.  The Veteran has disagreed with the effective date assigned.  The Veteran claims that the effective date should be February 1977.

In an April 2006 statement, the Veteran's representative argues that the effective date for the grant of service connection for hypertension should be either October 1, 1971 or February 14, 1977.  It was argued that private medical records which were dated in 1977 but received in January 1999 document treatment for hypertension within one year of the Veteran's discharge.  It was argued that the effective date should be either the day after discharge or the day of the rating decision which initially denied service connection for hypertension.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R.  § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In February 1977, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran did not appeal this rating action.  Decisions of the RO are final under 38 U.S.C.A.  § 7105.

In March 1984, the RO again denied the claim of entitlement to service connection for hypertension.  The Veteran appealed this denial to the Board and in February 1986, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension.  The February 1986 Board decision is final.

In July 1986, the RO denied service connection for hypertension.  The Veteran submitted a timely notice of disagreement but failed to perfect his appeal with the timely submission of a substantive appeal after he was mailed a statement of the case in December 1986.  The July 1986 rating decision is final.

In May 1990, the RO determined that new and material had not been received to reopen the claim of entitlement to service connection for hypertension.  The Veteran perfected an appeal of this decision to the Board.  In October 1991, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension.  The Board decision is final.

In May 1992, the RO denied service connection for hypertension.  The Veteran perfected an appeal of this decision to the Board.  In September 1994, the Board remanded the issue on appeal back to the RO for additional evidentiary development.  In April 1996, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension.  The Veteran appealed the Board's April 1996 decision to the Court.  In August 1997, the Court affirmed the Board's April 1996 decision.  This decision is final.

In July 1999, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension.  The Veteran appealed this decision to the Board.  In April 2001, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension.  However, in August 2004, the Board determined that the April 2001 Board decision contained clear and unmistakable error by failing to determine that new and material evidence had been received to reopen the claim of entitlement to service connection for hypertension.

In October 2004, the RO granted service connection for hypertension effective January 12, 1999.

The Board finds that the latest final decision denying service connection for hypertension is the April 1996 Board decision, which decision was affirmed by the Court in August 1997.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.1103.  It is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 7104, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Board denied the claim in April 1996 as it was determined that there was no competent evidence of record which linked the currently existing hypertension to the Veteran's active duty service.

The Board must review the evidence of record produced during the time period between the April 1996 Board decision and January 12, 1999 to determine the date of receipt of the reopened claim of entitlement to service connection for hypertension as well as the date entitlement to service connection for hypertension arose.  The effective date of the grant of service connection for hypertension must be the later of the two dates.  With regard to the date of entitlement, the Board notes that the claim had been denied on several occasions based on the fact that there was no competent evidence of record linking currently existing hypertension to the Veteran's active duty service.  The date entitlement arose for the grant of service connection for hypertension on a direct basis will be the date of receipt of competent evidence which links the currently existing hypertension to the Veteran's active duty service.  To establish service connection on a chronic disease presumptive basis, the date entitlement arose would be the date within one year of service discharge that hypertension was shown to a compensable degree.

In January 1998, the Veteran submitted a statement indicating that he would like to reopen his claim of entitlement to service connection for hypertension on the grounds of CUE.  The Veteran was advised by letter later that month that the Court had upheld the denial of service connection and that the RO could not reconsider the claim and did not have jurisdiction of it.  On January 12, 1999, a letter was received from the Veteran, asserting that he had new and material evidence to reopen the claim for service connection for hypertension.  Thus, the date of receipt of the claim is January 12, 1999.

There is no competent evidence of record dated between April 1996 and January 12, 1999 which links currently existing hypertension to the Veteran's active duty service.  As noted above, the claim had been consistently denied as there was no competent evidence linking currently existing hypertension to the Veteran's active duty service.  The medical evidence from the pertinent time period consists of VA medical records dated in 1997 and 1998.  These records include diagnoses of hypertension but do not indicate in any way that the currently exiting hypertension was etiologically linked to the Veteran's active duty service.

The Board finds that the date entitlement arose for the hypertension claim was January 22, 1977.  In January 1999, the Veteran submitted private medical records from the 1970's including some records which evidence the presence of hypertension within one year of the date of the Veteran's discharge.  The earliest such record demonstrating high blood pressure is dated January 22, 1977.  Based on this evidence, service connection was granted on a presumptive basis.

As the date of receipt of the claim (January 12, 1999) is later than the date entitlement arose (January 22, 1977) for the grant of service connection for hypertension, the effective date for the grant of service connection for hypertension must be the date of receipt of the claim.  38 C.F.R. § 3.400.  This is January 12, 1999, which is the date the RO assigned.

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to an effective date prior to January 12, 1999 for the grant of service connection for hypertension.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


Whether CUE exists in a February 14, 1977 rating action which denied service connection for flat feet.

The Veteran has alleged CUE in a February 14, 1977 rating decision which denied service connection for flat feet.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105.

The February 14, 1977 rating decision may be revised only upon a showing that it was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  38 U.S.C.A. §§ 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

The Veteran argues in April 2007 that CUE was present in the February 14, 1977 rating decision which denied service connection for flat feet due to the fact that the decision indicated that there was no record of flat feet in the Veteran's military records.  This argument is effectively a complaint that the correct facts were not considered by the RO.

This argument for CUE must fail as it is not supported by the evidence of record.  A review of the February 14, 1977 rating decision demonstrates that the fact that the Veteran had problems with his feet during active duty was specifically noted.  The rating decision included the annotation that "[t]here is record of complaint of flat feet in service."  There is no indication in the record that the RO failed to consider the correct facts when making the February 14, 1977 determination which denied service connection for flat feet.

In an August 2008 statement, the Veteran's representative has argued that the February 14, 1977 rating decision contained CUE as a result the RO's failure to consider entitlement to service connection based on aggravation of the pre-existing foot disorder.

Essentially, this argument concedes that the Veteran had a pre-existing foot disability but the disability was aggravated by the Veteran's active duty service.

The pertinent regulatory provisions extant in February 1977, with respect to establishing service connection for a particular disability, were essentially the same as they are today.

It was provided that service connection may be established for disability resulting from an injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury or disease in the line of duty.  38 C.F.R. § 3.303.

With regard to aggravation of preservice disability, it was provided that a preexisting injury or disease will considered to have been aggravated by active military service where there is an increase in disability during active service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.

Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The Board finds the evidence of record at the time of the February 1977 rating decision which denied service connection for flat feet does not support a finding that the pre-existing foot disability underwent a permanent increase in disability as a result of the Veteran's active duty service.

The evidence of record demonstrates that the Veteran reported problems with his feet several months after he began active duty service.  In January 1974, the Veteran reported he experienced pain in his arches.  It was noted that the Veteran had flat feet.  In December 1975, the Veteran complained of an injury to his feet, especially to the left.  The assessment was soft tissue injury.  In January 1976, the Veteran complained of his feet hurting without a history of an injury.  In March 1976, the Veteran complained of bilateral foot pain.  He informed the clinician that he did not have pes planus upon induction.  In July 1976, the Veteran reported persistent bilateral foot pain.  The assessment was pes planus.  The same month, the Veteran was put on physical profile for pes planus.

While there were complaints of foot problems during active duty, clinical evaluation of the feet was determined to be normal at the time of the August 1976 separation examination.  No pertinent abnormalities were found.  Significantly, the Veteran denied having or ever having had foot trouble on a Report of Medical History he completed in August 1976 at the time of his separation examination.

The November 1976 VA examination report indicates the Veteran informed the clinician that he was in good health at the time he enlisted.  During service, he was issued arch supports for flat feet.  The examination report did not include references to continued problems with the Veteran's feet.  There were no allegations that he continued to have foot pain.  Physical examination revealed the Veteran had bilateral pes planus II with a slight inner bulge.  The examiner noted that it appeared to be a congenital condition.  The pertinent diagnosis was bilateral, congenital pes planus.

The Board finds that the Veteran's argument that the February 14, 1977 rating decision contained CUE as a result of the RO's failure to consider aggravation is without merit.

The Veteran was treated for foot problems during active duty and no foot problems were noted at the time of the September 1973 entrance examination.  However, no problems were noted at the time of the Veteran's August 1976 separation examination either and the Veteran specifically denied having or ever having had foot problems on a Report of Medical History he completed in August 1976.  At the time of the November 1976 VA examination, it was only noted that the Veteran was issued arch supports while on active duty.  There was no indication in the examination report that the Veteran was experiencing any type of symptomatology associated with his feet other than the physical finding of pes planus.  The examiner did not indicate in any way that the pes planus was symptomatic at the time of the examination.  The diagnosis was congenital pes planus.

The Board finds that the lack of pertinent symptomatology at the time of the Veteran's discharge examination and the lack of pertinent symptomatology at the time of the November 1976 VA examination would not support a finding of aggravation of a pre-existing foot problem.  This evidence demonstrates that the pre-existing foot disorder did not undergo a permanent increase in symptomatology.  While there were complaints regarding the pre-existing foot disability after the Veteran's entry into active duty, the evidence of record dated at the time of discharge and within one year of discharge fails to demonstrate that the Veteran's pre-existing foot disability was symptomatic at discharge and at the time of the November 1976 VA examination.  The RO's failure to grant service connection on the basis of aggravation was supported by the evidence of record.  There was no error in the decision which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.

The Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the February 14, 1977 rating decision and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.

ORDER

New and material evidence not having been received, the claim of entitlement to service connection for flat feet has not been reopened.

Entitlement to a rating in excess of 10 percent for arterial hypertension is denied.  

Entitlement to an effective date prior to January 12, 1999 for the grant of service connection for arterial hypertension is denied.

Inasmuch as the February 14, 1977 rating decision which denied service connection for flat feet was not the product of CUE, the benefit sought on appeal is denied.


REMAND

In February 2008, the RO granted an increased rating to 50 percent for the service-connected anxiety disorder and assigned an effective date of October 14, 2008.  In a January 2010 statement, the Veteran indicated that he was in disagreement with the RO's assignment of an effective date of October 14, 2008.  In a January 2011 statement, the Veteran's representative indicates that the Veteran is claiming entitlement to an earlier effective date for the grant of a 50 percent evaluation for the service-connected anxiety reaction.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the claim of entitlement to an earlier effective date for the grant of a 50 percent evaluation for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds that the claim of entitlement to an increased rating for anxiety reaction is inextricably intertwined with the claim of entitlement to an earlier effective date for the grant of a 50 percent evaluation for anxiety reaction.  As such, the issue must also be remanded in order to adjudicate the claim of entitlement to an earlier effective date prior to adjudicating the increased rating claim.  

In January 2010, the Veteran submitted a statement indicating that he had not been able to work since 2007.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has indicated that he was unemployed and referenced his service-connected psychiatric disability.  Thus the Board finds that the issue of TDIU has been raised and is properly before the Board.  Therefore it is included on the title page.  

The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

No opinion has been obtained regarding the question of the Veteran's employability.  Service connection is currently in effect for anxiety reaction, headaches and arterial hypertension.  In adjudicating a claim for TDIU, VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, effect the Veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  The Board finds a VA examination is required to determine if the Veteran is unemployable due to a service-connected disability or due to the combined effects of his service-connected disabilities.  

The Veteran has not been provided with any VCAA notice regarding the TDIU claim.  The Board finds the Veteran should be provided with proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice for the TDIU claim which complies with the requirements of the VCAA.  

2.  Provide the Veteran and his representative with a statement of the case addressing the issue of entitlement to an effective date prior to October 14, 2008, for the grant of a 50 percent evaluation for anxiety reaction.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If, and only if, the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review.  

3.  Schedule the Veteran for a VA general medical examination for the purpose of determining the impact that his service-connected anxiety reaction, headaches and arterial hypertension have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available to the examiner prior to completion of the evaluation report.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected anxiety reaction, headaches and/or arterial hypertension, without consideration of his nonservice-connected disorders, render him incapable of securing and following substantially (more than marginal) employment consistent with his education and employment backgrounds?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.  

All findings and conclusions should be supported by a complete rationale, and the examiner should reconcile the opinion with all other clinical evidence of record.   

4.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to an increased rating for the service-connected anxiety reaction and also adjudicate the claim of entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the November 2009 Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 0902569	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
flat feet.  

2.  Entitlement to a rating in excess of 10 percent for 
arterial hypertension.  

3.  Entitlement to a rating in excess of 30 percent for 
anxiety reaction.

4.  Entitlement to an effective date prior to January 12, 
1999 for the grant of service connection for arterial 
hypertension.  

5.  Whether clear and unmistakable error (CUE) exists in a 
February 14, 1977 rating action which denied service 
connection for flat feet.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and  spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in September 2008. 

The issue of entitlement to a rating in excess of 30 percent 
for anxiety reaction is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A February 1977 rating decision denied service connection 
for flat feet; the veteran did not appeal this determination 
which is final.  

2.  In April 2007, the veteran sought to reopen the claim of 
entitlement to service connection for flat feet.  

3.  The evidence received subsequent to the February 1977 
rating decision which denied service connection for flat feet 
is either duplicative of evidence previously submitted or the 
evidence, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim.

4.  The service-connected hypertension is manifested by 
systolic blood pressure readings as high as 167 and diastolic 
blood pressure readings as high 108 with continuous 
medication for control; there are no objective findings of 
diastolic pressure of 110 or more or systolic pressure of 200 
or more.  

5.  An April 1996 Board decision denying service connection 
for hypertension is final.  

6.  On January 12, 1999, the veteran submitted a document 
which has been construed as a request to reopen the claim of 
entitlement to service connection for hypertension.  

7.  Also, on January 12, 1999, the veteran submitted private 
medical evidence documenting the presence of hypertension 
within one year of the veteran's discharge, as early as 
January 22, 1977; the date of January 22, 1977, is the date 
entitlement arose for the hypertension claim.  

8.  The February 14, 1977 rating decision which denied 
service connection for flat feet was supported by the 
evidence then of record and the law in effect at that time.

9.  To the extent error was committed in the February 14, 
1977 rating decision which denied service connection for flat 
feet, the record does not reflect that the outcome would have 
been different but for such error.


CONCLUSIONS OF LAW

1.  The February 1977 rating decision that denied service 
connection for flat feet is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  The evidence received since the February 1977 rating 
decision that denied service connection for flat feet is not 
new and material and the claim for that benefit has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7101 (2008).

4.  The criteria for assignment of an effective date prior to 
January 12, 1999 for the grant of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. § 3.400 (2008).

5.  The February 14, 1977 rating decision's denial of service 
connection for flat feet was not the product of CUE.  38 
C.F.R. § 3.105 (2008); Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The veteran was provided with notification which 
complies with these requirements via correspondence dated in 
November 2004, March 2006, October 2006, May 2007 and May 
2008.  

In this case, the RO's decisions came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decisions 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veteran's Claims (the Court) held 
that, upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) also require VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided with notification which complies 
with Dingess via correspondence dated in March 2006.  

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran was provided with notification which 
complies with Vazquez-Flores via correspondence dated in May 
2008.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant. The VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The veteran was provided with 
notification which complies with Kent via correspondence 
dated in May 2007.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

As to the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  With 
regard to the earlier effective date claim, the Board notes 
the decision is to be based upon the evidence that was 
already in the claims file at the time the veteran submitted 
his claim.  VA did not provide the veteran with an 
examination in connection with his claim for an earlier 
effective date, as it would not warrant an examination.  See 
38 U.S.C.A. § 5103A(d)(2).  Specifically, a claim for an 
earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C); see also 38 
C.F.R. §3.159(c)(4)(A) - (C).  With regard to the claim of 
entitlement to an increased rating for hypertension, the 
Board finds that the veteran was provided appropriate VA 
examinations.  

With respect to the veteran's CUE claim, the Court has held 
that the aforementioned duties to assist and to notify do not 
apply to claims of CUE in prior Board decisions or in prior 
rating decisions.  Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal decided herein.  In an August 2008 statement, the 
veteran reported that he did not have any additional evidence 
to submit in support of his claims.  Under the circumstances 
of this particular case, no further action is necessary to 
assist the appellant.


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for flat feet.

A February 1977 rating decision denied service connection for 
flat feet.  It was noted that there complaints of flat feet 
in service.  The claim was denied as it was determined that 
flat feet was a congenital or developmental abnormality and 
not a disability under the law.  The veteran was informed of 
the February 1977 rating decision via correspondence dated in 
the same month.  The veteran subsequently submitted a 
document which was construed as a notice of disagreement with 
the February 1977 rating decision.  In an August 1983 
decision, the RO determined that the veteran had not filed a 
timely appeal for the denial of service connection for flat 
feet.  The veteran appealed this denial.  In February 1986, 
the Board upheld the determination that the veteran had not 
filed a timely appeal with the February 1977 rating decision 
which denied service connection for flat feet.  The February 
1977 rating decision which denied service connection for flat 
feet is final.  

In April 2007, the veteran submitted a statement which was 
construed as a request to reopen the claim of entitlement to 
service connection for flat feet.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  Prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105.  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  Effective from August 29, 2001, the 
regulations defining "new and material evidence" were revised 
and clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  
38 C.F.R. §§ 3.156(a) and 3.159(b).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  As the appellant filed his claim seeking to 
reopen in April 2007, the Board has applied the revised 
provisions.

Under the revised regulation, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the February 1977 rating 
decision is presumed credible for the purposes of reopening 
the claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the February 1977 
rating decision which denied service connection for flat feet 
consists of the service treatment records and a report of a 
November 1976 VA examination.  

The service treatment records reveal that no pertinent 
abnormalities were noted on the report of the entrance 
examination which was conducted in September 1973.  Clinical 
evaluation of all systems was determined to be normal at that 
time.  The veteran denied having or ever having had foot 
trouble on a Report of Medical History he completed in 
September 1973.  In December 1975, the veteran complained of 
an injury to his feet, especially the left, which had been 
present for three days.  In January 1976, the veteran 
complained of foot pain without a history of injury.  The 
assessment was question falling arches.  In March 1976, the 
veteran complained of intolerable foot pain due to flat feet.  
The assessment was pes planus.  One of the records reveals 
the veteran reported the pain had been present for two and a 
half years.  In July 1976, the veteran complained of 
persistent, bilateral foot pain.  The assessment was pes 
planus.  The veteran was put on physical profile as a result 
of pes planus in March 1976 and July 1976.  The veteran 
denied having or ever having had foot trouble on a Report of 
Medical History he completed in August 1976.  No pertinent 
abnormalities were noted on the report of the separation 
examination which was conducted in August 1976.  

The report of a November 1976 VA examination indicated the 
veteran reported he had been issued arch supports for flat 
feet while on active duty.  No other complaints were recorded 
regarding the veteran's feet.  Physical examination revealed 
pes planus which appeared to the examiner to be a congenital 
condition.  The pertinent diagnosis was pes planus, type II 
which was bilateral and congenital.  An X-ray was interpreted 
as revealing mild pes planus deformity.  

The RO's February 1977 decision denying service connection 
for flat feet was based on the fact that, while there were 
complaints of foot problems during active duty, the November 
1976 VA examination determined that the veteran's foot 
disorder was a congenital or developmental abnormality.  
Congenital or developmental abnormalities are not a 
disability under the law.  Congenital or developmental 
defects are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

The evidence added to the record subsequent to the February 
1977 rating decision which denied service connection for flat 
feet consists of duplicates of some service treatment 
records, VA medical records, written statements from the 
veteran and his representative and also testimony provided at 
a September 2008 hearing conducted by the undersigned.  

In a June 1990 statement, the veteran's representative wrote 
that the veteran had been put on physical profile for pes 
planus in 1976.  

A May 2000 VA clinical record indicates the veteran 
complained of bilateral foot pain which had been present for 
one year and had increased in intensity in the last two 
weeks.  

A May 2000 VA record indicates that the veteran was treated 
in the emergency room.  The diagnosis at that time was 
bilateral foot pain.  

A clinical record dated in October 2000 includes an 
assessment of pes planus.  

In June 2001, the veteran complained of pain in the right 
foot.  The assessments were tinea pedis and foot pain of an 
unknown etiology.  

An August 2001 VA clinical record includes a pertinent 
assessment of pes planus.  

A January 2002 clinical record includes an assessment of pes 
planus.  

In September 2005, the veteran reported that his feet 
continued to feel like they were burning and he also 
experienced pain shooting down his legs to his feet and 
especially his toes.  Another record dated the same month 
indicates the veteran complained of foot pain.  

In October 2005, the veteran complained of foot pain.  It was 
noted that he had a history of bone spurs and flat feet.  The 
pertinent impression was foot pain.  

In January 2006, it was noted that the veteran had poorly 
controlled diabetes with neuropathy of both feet.  Another 
record dated the same month indicates the veteran reported 
pains and burning in his feet of longstanding duration.  

A June 2007 record references complaints of bilateral foot 
pain which had been present for some time.  The pertinent 
impression was bilateral foot pain.  Another clinical record 
dated the same month indicates that the veteran constant, 
sharp foot pain.  

In October 2007, the veteran reported chronic bilateral foot 
pain which had been present for three to four years.  The 
assessment was that the veteran had chronic bilateral foot 
pain which was most likely due to diabetic neuropathy and 
possible plantar fasciitis.  Another record dated the same 
month reveals the veteran complained of a burning sensation 
in both feet.  

In a December 2007 statement, the veteran reported that he 
was seen on numerous occasions for problems with foot pain 
while on active duty.  He denied having flat feet prior to 
his entry into active duty.  He reported that he had had 
problems with his feet since leaving military service.  

In June 2008, the veteran's representative noted that the 
veteran did not have problems with his feet until months 
after he entered active duty.  He also wrote that the veteran 
continued to have problems with his feet at the present time.  

The veteran testified before the undersigned in September 
2008 that he injured his feet during active duty when he slid 
off a utility pool.  The veteran's spouse denied that the 
veteran ever had problems with his feet prior to active duty.  
The veteran testified that he did not have problems with his 
feet prior to his active duty service.  He injured his feet 
in the military.  During active duty, he had problems with 
swelling and pain and difficulty running.  He testified that 
he was issued arch supports but was unable to wear them as 
his feet were too painful.  He reported he was on limited 
duty for four months.  

The Board finds that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for flat feet.  

The service treatment records submitted after the February 
1977 rating decision are not new and material as they were of 
record at the time of the prior final denial.  

The VA treatment records are not new and material.  The 
records document current complaints of foot problems but do 
not indicate in any way that the foot problems were due to 
the veteran's active duty service.  The Court has held that 
additional evidence, which consists of records of post-
service treatment that do not indicate in any way that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).

The statements from the veteran and his representative as 
well as the testimony provided in September 2008 are not new 
and material.  The fact that the veteran was found to be 
without defects at the time of the enlistment examination, 
had had foot problems while on active duty and complained of 
foot problems after discharge was of record at the time of 
the prior final denial.  To the extent that the veteran, his 
spouse and the veteran's representative have provided 
evidence which attempts to etiologically link currently 
existing flat feet to the veteran's active duty service, the 
Board finds that they are not competent to do so.  As lay 
persons, they are not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  This 
evidence is not new and material.  

The Board finds that the evidence added to the record 
subsequent to the February 1977 rating decision which denied 
service connection flat feet is either duplicative of 
evidence previously submitted or the evidence, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Therefore, the Board finds that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for flat feet.  


Entitlement to a rating in excess of 10 percent for arterial 
hypertension.

In January 2006, the veteran submitted a claim of entitlement 
to an increased rating for arterial hypertension.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that, in determining 
the present level of a disability for any increased rating 
claim, the Board must consider the application of staged 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The veteran's service connected hypertension has been rated 
by the RO as 10 percent disabling under the provisions of 
Diagnostic Code 7101 for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  38 C.F.R. 
§ 4.104.  According to Diagnostic Code 7101, a 60 percent 
rating is warranted if the diastolic pressure is 
predominantly 130 or more, a 40 percent rating is assigned if 
the diastolic pressure is predominantly 120 or more, a 20 
percent rating is warranted when the diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more, and a 10 percent rating is 
assigned if the diastolic pressure is predominantly 100 or 
more or systolic pressure is predominantly 160 or more, or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control. 

Note (1) to Diagnostic Code 7101 states that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  

The competent evidence of record demonstrates that a rating 
in excess of 10 percent is not warranted at any time for the 
veteran's service-connected arterial hypertension.  The blood 
pressure readings recorded during the pertinent time period 
demonstrate that the veteran's diastolic pressure is not 
predominantly 110 or more nor is his systolic pressure 
predominantly 200 or more.  

The evidence in the claims files includes numerous results of 
blood pressure tests conducted during the pertinent time 
period.  

In January 2005, the veteran's blood pressure was 138/78.

In July 2005, the veteran's blood pressure was 138/88.  

In July 2005, the veteran's blood pressure was 158/108, after 
15 minutes it was 130/100 and after 30 minutes the blood 
pressure was 120/90.  

In August 2005, the veteran's blood pressure was 134/96.

In September 2005, the veteran's blood pressure was 120/90 
and 140/90.

In October 2005, the veteran's blood pressure was 124/82.

In November 2005, the veteran's blood pressure was 136/88.  

In December 2005, the veteran's blood pressure was 134/82.

In January 2006, the veteran's blood pressure was 130/86.

In February 2006, the veteran's blood pressure was 138/86.

A VA hypertension examination was conducted in March 2006.  
At the time of the examination, the veteran was on Lisinopril 
but the examiner also noted that the veteran had not refilled 
the prescription since October 2005.  Blood pressure was 
recorded as being 144/90, 138/90 while sitting and 136/90 
while reclining.  The pertinent diagnosis was hypertension.  
The examiner determined that there was no evidence of 
congestive heart failure or hypertensive cardiovascular 
disease.  

In June 2006, the veteran's blood pressure was 130/88.  

In September 2006, the veteran's blood pressure was 130/98.  

In January, the veteran's blood pressure was 2007 128/78.

In June 2007, the veteran's blood pressure was 138/86 and 
142/90.  

In July 2007, the veteran's blood pressure was 167/84.

A VA hypertension examination was conducted in July 2007.  
The examiner noted that his review of the medical evidence 
demonstrates that the veteran's blood pressure was fairly 
well controlled.  Blood pressure was 140/88 in the right arm 
while sitting and 138/90 in the left arm while sitting.  
Blood pressure was 142/92 in the left arm while standing.  
The diagnosis was essential hypertension.  The examiner noted 
that the only finding of kidney/renal dysfunction was 
microalbuminuria which could be secondary to diabetes and/or 
to hypertension.  It was not possible to assign a degree of 
causality to either one without resort to speculation.  There 
were no significant findings related to kidney dysfunction.  

In October 2007, the veteran's blood pressure was 148/101 and 
138/88.  

In April 2008, the veteran's blood pressure was 162/97.  It 
was noted that had uncontrolled hypertension.  He reported he 
wanted to be put back on hypertension medication.  He 
informed the clinician that he had been out of medication for 
several months.  

In June 2008, the veteran's blood pressure was 160/100 and 
132/90.  

The evidence set out above demonstrates that the highest 
recorded diastolic pressure reading was 108 which was 
recorded in July 2005.  The majority of the diastolic blood 
pressure readings are in the 80's and 90's.  The highest 
recorded systolic pressure reading was 167 which was taken in 
July 2007.  The majority of the systolic pressure readings 
were in the 130's.  During the entire appeal period, neither 
the systolic nor the diastolic pressure reached the level 
required for assignment of a 20 percent evaluation and there 
was certainly no showing that the blood pressure was 
predominantly at the required level during the appeal period 
to warrant a 20 percent or more disability rating.  An 
increased rating is not warranted at any time during the 
appeal period.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's hypertension now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to a rating in excess of 10 
percent for the veteran's service-connected hypertension.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


Entitlement to an effective date prior to January 12, 1999 
for the grant of service connection for arterial 
hypertension.

In October 2004, the RO granted service connection for 
arterial hypertension and assigned a 10 percent evaluation 
effective from January 12, 1999.  The veteran has disagreed 
with the effective date assigned.  The veteran claims that 
the effective date should be February 1977.  

In an April 2006 statement, the veteran's representative 
argues that the effective date for the grant of service 
connection for hypertension should be either October 1, 1971 
or February 14, 1977.  It was argued that private medical 
records which were dated in 1977 but received in January 1999 
document treatment for hypertension within one year of the 
veteran's discharge.  It was argued that the effective date 
should be either the day after discharge or the day of the 
rating decision which initially denied service connection for 
hypertension.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except 
as otherwise provided, the effective date of an evaluation 
and an award of pension, compensation or dependency and 
indemnity compensation based on an original claim or a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400. 

In February 1977, the RO denied the veteran's claim of 
entitlement to service connection for hypertension.  The 
veteran did not appeal this rating action.  Decisions of the 
RO are final under 38 U.S.C.A. § 7105.

In March 1984, the RO again denied the claim of entitlement 
to service connection for hypertension.  The veteran appealed 
this denial to the Board and in February 1986, the Board 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for hypertension.  The February 1986 Board 
decision is final.  

In July 1986, the RO denied service connection for 
hypertension.  The veteran submitted a timely notice of 
disagreement but failed to perfect his appeal with the timely 
submission of a substantive appeal after he was mailed a 
statement of the case in December 1986.  The July 1986 rating 
decision is final.  

In May 1990, the RO determined that new and material had not 
been received to reopen the claim of entitlement to service 
connection for hypertension.  The veteran perfected an appeal 
of this decision to the Board.  In October 1991, the Board 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for hypertension.  The Board decision is final.  

In May 1992, the RO denied service connection for 
hypertension.  The veteran perfected an appeal of this 
decision to the Board.  In September 1994, the Board remanded 
the issue on appeal back to the RO for additional evidentiary 
development.  In April 1996, the Board determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for hypertension.  
The veteran appealed the Board's April 1996 decision to the 
Court.  In August 1997, the Court affirmed the Board's April 
1996 decision.  This decision is final.  

In July 1999, the RO determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for hypertension.  The 
veteran appealed this decision to the Board.  In April 2001, 
the Board determined that new and material evidence had not 
been received to reopen the claim of entitlement to service 
connection for hypertension.  However, in August 2004, the 
Board determined that the April 2001 Board decision contained 
clear and unmistakable error by failing to determine that new 
and material evidence had been received to reopen the claim 
of entitlement to service connection for hypertension.  

In October 2004, the RO granted service connection for 
hypertension effective January 12, 1999.  

The Board finds that the latest final decision denying 
service connection for hypertension is the April 1996 Board 
decision, which decision was affirmed by the Court in August 
1997.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.1103.  
It is not subject to revision in the absence of CUE in the 
decision.  38 U.S.C.A. §§ 7104, 5109A; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  

The Board denied the claim in April 1996 as it was determined 
that there was no competent evidence of record which linked 
the currently existing hypertension to the veteran's active 
duty service.  

The Board must review the evidence of record produced during 
the time period between the April 1996 Board decision and 
January 12, 1999 to determine the date of receipt of the 
reopened claim of entitlement to service connection for 
hypertension as well as the date entitlement to service 
connection for hypertension arose.  The effective date of the 
grant of service connection for hypertension must be the 
later of the two dates.  With regard to the date of 
entitlement, the Board notes that the claim had been denied 
on several occasions based on the fact that there was no 
competent evidence of record linking currently existing 
hypertension to the veteran's active duty service.  The date 
entitlement arose for the grant of service connection for 
hypertension on a direct basis will be the date of receipt of 
competent evidence which links the currently existing 
hypertension to the veteran's active duty service.  To 
establish service connection on a chronic disease presumptive 
basis, the date entitlement arose would be the date within 
one year of service discharge that hypertension was shown to 
a compensable degree.

In January 1998, the veteran submitted a statement indicating 
that he would like to reopen his claim of entitlement to 
service connection for hypertension on the grounds of CUE.  
The veteran was advised by letter later that month that the 
Court had upheld the denial of service connection and that 
the RO could not reconsider the claim and did not have 
jurisdiction of it.  On January 12, 1999, a letter was 
received from the veteran, asserting that he had new and 
material evidence to reopen the claim for service connection 
for hypertension.  Thus, the date of receipt of the claim is 
January 12, 1999.

There is no competent evidence of record dated between April 
1996 and January 12, 1999 which links currently existing 
hypertension to the veteran's active duty service.  As noted 
above, the claim had been consistently denied as there was no 
competent evidence linking currently existing hypertension to 
the veteran's active duty service.  The medical evidence from 
the pertinent time period consists of VA medical records 
dated in 1997 and 1998.  These records include diagnoses of 
hypertension but do not indicate in any way that the 
currently exiting hypertension was etiologically linked to 
the veteran's active duty service.  

The Board finds that the date entitlement arose for the 
hypertension claim was January 22, 1977.  In January 1999, 
the veteran submitted private medical records from the 1970's 
including some records which evidence the presence of 
hypertension within one year of the date of the veteran's 
discharge.  The earliest such record demonstrating high blood 
pressure is dated January 22, 1977.  Based on this evidence, 
service connection was granted on a presumptive basis.  

As the date of receipt of the claim (January 12, 1999) is 
later than the date entitlement arose (January 22, 1977) for 
the grant of service connection for hypertension, the 
effective date for the grant of service connection for 
hypertension must be the date of receipt of the claim.  38 
C.F.R. § 3.400.  This is January 12, 1999, which is the date 
the RO assigned.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an effective date prior to 
January 12, 1999 for the grant of service connection for 
hypertension.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit favorable a determination pursuant to 38 U.S.C.A. § 
5107(b).


Whether CUE exists in a February 14, 1977 rating action which 
denied service connection for flat feet.

The veteran has alleged CUE in a February 14, 1977 rating 
decision which denied service connection for flat feet.  The 
veteran did not appeal that decision and it became final.  38 
U.S.C.A. § 7105.

The February 14, 1977 rating decision may be revised only 
upon a showing that it was clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 
3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  38 U.S.C.A. 
§ 5108.  An exception to this rule is when the VA has made a 
clear and unmistakable error in its decision pursuant to 38 
C.F.R. § 3.105.  38 U.S.C.A. §§ 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992); Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  Cook 
v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996).  Further, an alleged failure in the 
duty to assist by the RO may never form the basis of a valid 
claim of CUE, because it essentially is based upon evidence 
that was not of record at the time of the earlier rating 
decision.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that 
medical knowledge was not advanced to its current state may 
not form the basis for a valid claim of CUE, because it is 
premised upon facts that were not then of record.  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The veteran argues in April 2007 that CUE was present in the 
February 14, 1977 rating decision which denied service 
connection for flat feet due to the fact that the decision 
indicated that there was no record of flat feet in the 
veteran's military records.  This argument is effectively a 
complaint that the correct facts were not considered by the 
RO.  

This argument for CUE must fail as it is not supported by the 
evidence of record.  A review of the February 14, 1977 rating 
decision demonstrates that the fact that the veteran had 
problems with his feet during active duty was specifically 
noted.  The rating decision included the annotation that 
"[t]here is record of complaint of flat feet in service."  
There is no indication in the record that the RO failed to 
consider the correct facts when making the February 14, 1977 
determination which denied service connection for flat feet.  

In an August 2008 statement, the veteran's representative has 
argued that the February 14, 1977 rating decision contained 
CUE as a result the RO's failure to consider entitlement to 
service connection based on aggravation of the pre-existing 
foot disorder.  

Essentially, this argument concedes that the veteran had a 
pre-existing foot disability but the disability was 
aggravated by the veteran's active duty service.  

The regulatory provisions extant in February 1977, with 
respect to establishing service connection for a particular 
disability, were essentially the same as they are today. 

It was provided that service connection may be established 
for disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 C.F.R. 
§ 3.303.

With regard to aggravation of preservice disability, it was 
provided that a preexisting injury or disease will considered 
to have been aggravated by active military service provided 
for therein where there is an increase in disability during 
active service unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  Where notation of clear and unmistakable evidence 
shows that a disease or injury existed prior to service, 
service connection on the basis of aggravation will be 
conceded in case there is any increase in disability during 
active service resulting from the injury or disease 
manifested on the record, except where contrary to clear and 
unmistakable facts including medical principles.  38 C.F.R. 
§ 3.306.  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b). 

The Board finds the evidence of record at the time of the 
February 1977 rating decision which denied service connection 
for flat feet does not support a finding that the pre-
existing foot disability underwent a permanent increase in 
disability as a result of the veteran's active duty service.  

The evidence of record demonstrates that the veteran reported 
problems with his feet several months after he began active 
duty service.  In January 1974, the veteran reported he 
experienced pain in his arches.  It was noted that the 
veteran had flat feet.  In December 1975, the veteran 
complained of an injury to his feet, especially to the left.  
The assessment was soft tissue injury.  In January 1976, the 
veteran complained of his feet hurting without a history of 
an injury.  In March 1976, the veteran complained of 
bilateral foot pain.  He informed the clinician that he did 
not have pes planus upon induction.  In July 1976, the 
veteran reported persistent bilateral foot pain.  The 
assessment was pes planus.  The same month, the veteran was 
put on physical profile for pes planus.  

While there were complaints of foot problems during active 
duty, clinical evaluation of the feet was determined to be 
normal at the time of the August 1976 separation examination.  
No pertinent abnormalities were found.  Significantly, the 
veteran denied having or ever having had foot trouble on a 
Report of Medical History he completed in August 1976 at the 
time of his separation examination.  

The November 1976 VA examination report indicates the veteran 
informed the clinician that he was in good health at the time 
he enlisted.  During service, he was issued arch supports for 
flat feet.  The examination report did not include references 
to continued problems with the veteran's feet.  There were no 
allegations that he continued to have foot pain.  Physical 
examination revealed the veteran had bilateral pes planus II 
with a slight inner bulge.  The examiner noted that it 
appeared to be a congenital condition.  The pertinent 
diagnosis was bilateral, congenital pes planus.  

The Board finds that the veteran's argument that the February 
14, 1977 rating decision contained CUE as a result of the 
RO's failure to consider aggravation is without merit.  

The veteran was treated for foot problems during active duty 
and no foot problems were noted at the time of the September 
1973 entrance examination.  However, no problems were noted 
at the time of the veteran's August 1976 separation 
examination either and the veteran specifically denied having 
or ever having had foot problems on a Report of Medical 
History he completed in August 1976.  At the time of the 
November 1976 VA examination, it was only noted that the 
veteran was issued arch supports while on active duty.  There 
was no indication in the examination report that the veteran 
was experiencing any type of symptomatology associated with 
his feet other than the physical finding of pes planus.  The 
examiner did not indicate in any way that the pes planus was 
symptomatic at the time of the examination.  The diagnosis 
was congenital pes planus.  

The Board finds that the lack of pertinent symptomatology at 
the time of the veteran's discharge examination and the lack 
of pertinent symptomatology at the time of the November 1976 
VA examination would not support a finding of aggravation of 
a pre-existing foot problem.  This evidence demonstrates that 
the pre-existing foot disorder did not undergo a permanent 
increase in symptomatology.  While there were complaints 
regarding the pre-existing foot disability after the 
veteran's entry into active duty, the evidence of record 
dated at the time of discharge and within one year of 
discharge fails to demonstrate that the veteran's pre-
existing foot disability was symptomatic at discharge and at 
the time of the November 1976 VA examination.  The RO's 
failure to grant service connection on the basis of 
aggravation was supported by the evidence of record.  There 
was no error in the decision which was undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  

The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the February 
14, 1977 rating decision and that the statutory and 
regulatory provisions extant at the time were correctly 
applied. The Board finds that there was no error which was 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for flat feet has not 
been reopened.  

Entitlement to a rating in excess of 10 percent for arterial 
hypertension is denied.  

Entitlement to an effective date prior to January 12, 1999 
for the grant of service connection for arterial hypertension 
is denied.  

Inasmuch as the February 14, 1977 rating decision which 
denied service connection for flat feet was not the product 
of CUE, the benefit sought on appeal is denied.


REMAND

The veteran has claimed entitlement to a rating in excess of 
30 percent for anxiety reaction.  

The most recent VA examination was conducted in July 2007.  
The examiner noted that the veteran provided a description of 
symptomatology which the examiner interpreted as being sleep 
apnea.  The examiner found that the veteran met the criteria 
for a diagnosis of obstructive sleep apnea including daytime 
tiredness, irritability, falling asleep, daytime sleepiness, 
concentration problems, memory difficulties and fatigue.  The 
examiner opined that the symptoms of obstructive sleep apnea 
overlapped with the symptoms of anxiety and found it was 
difficult to separate them out.  The examiner opined that the 
veteran's obstructive sleep apnea might be a remote problem 
rather than the previously diagnosed neurosis.  In the 
examiner's opinion, the neurosis was less important when 
compared with the obstructive sleep apnea in its psychiatric 
implication.  The examiner opined that the neurosis did 
negatively affect the veteran's employment functioning but it 
also appeared to the examiner that the veteran had 
obstructive sleep apnea.  In the examiner's opinion, the 
obstructive sleep apnea probability was high and was 
contributing to the veteran's social and occupational 
dysfunction rather than his service-connected neurosis.  The 
Axis I diagnosis was neurosis.  The GAF assigned due to 
neurosis was 80.  The examiner opined that the neurosis was 
under reasonable control.  In the examiner's opinion, the 
veteran's social and occupational dysfunction was probably 
due to the obstructive sleep apnea causing tiredness, 
fatigue, memory and concentration difficulties, irritability 
and middle insomnia.  The examiner wrote that, if the veteran 
did not follow through with obtaining a sleep study and did 
not get treatment for sleep apnea, if it was diagnosed, then 
there is no point in re-evaluating the veteran for neurosis 
because the sleep apnea will continue to mimic the neurosis 
signs and symptoms.  

The Board finds that the most recent evidence of record 
attributes a large part of the veteran's mental disorder 
symptomatology to the presence of suspected sleep apnea.  The 
examiner recommended further testing to determine if, in 
fact, the veteran did experience sleep apnea.  The Board 
notes that service connection is not in effect for a sleep 
disorder.  Based on the above, the Board finds that a VA 
examination is required to determine if, in fact, the veteran 
does have sleep apnea.  The determination as to whether the 
veteran has sleep apnea or not will affect the outcome of 
this decision.  The Board recognizes that the Court has held 
that when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for anxiety reaction since 2006.  
After securing the necessary release, 
obtain these records.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
if the veteran currently has sleep apnea.  
All necessary testing including a sleep 
study should be conducted.  The examiner 
must determine if it is at least as 
likely as not that the veteran currently 
experiences sleep apnea.  

3.  After the VA examination referenced 
in paragraph two has been conducted, 
return the claims file to the examiner 
who conducted the July 2007 VA mental 
disorders examination and request that he 
provide an addendum to his July 2007 VA 
examination report which incorporates the 
results of the VA sleep apnea 
examination.  The claims file must be 
made available to the examiner for review 
of pertinent evidence.  The examiner 
must, to the extent possible, enumerate 
what current symptomatology is due to the 
veteran's service-connected anxiety 
reaction and what symptomatology is 
attributed to the non-service connected 
sleep apnea, if diagnosed.  If the 
examiner who conducted the July 2007 VA 
examination is not available, arrange for 
a VA examination by a suitably qualified 
health care professional to obtain the 
requested information.  

4.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


